Citation Nr: 1539724	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2013.  A Statement of the Case (SOC) was thereafter issued in March 2014, and the Veteran perfected a timely appeal of the February 2013 rating decision in March 2014.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran contends that he has experienced a ringing sound in his ears since his period of service.  Specifically, the Veteran contends to have had exposure to extreme noise levels while working as a tanker and vehicle mechanic in service.  The Veteran further recalls being exposed to the "roar of tank engines and [having] to work on [these engines while] on the tank gunnery ranges."  See July 2012 Statement of Veteran.  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) during service was that of Armor Crewman.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.)  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of tinnitus.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

The Veteran was afforded a VA audiological evaluation in February 2013, during which time he reported to have recurrent tinnitus on an occasional basis.  Based on her review of the Veteran's claims file, as well as her discussion with, and evaluation of the Veteran, the VA audiologist determined that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not a symptom associated with his hearing loss.  However, the VA examiner determined that the Veteran's tinnitus was less likely as not caused by or a result of his military noise exposure.  In reaching this assessment, the examiner explained that the onset of tinnitus was unclear as the Veteran worked as an auto mechanic post-service - an occupation that likely led to his noise exposure.  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Although the Veteran has been diagnosed with having tinnitus, and the VA examination report relates his tinnitus to his hearing loss, the Veteran has not been service-connected for his hearing loss.  As such, service connection for tinnitus is not warranted on a secondary basis.  

However, after reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from the conceded in-service exposure to loud noises.  The Veteran reported a history of noise exposure in service and constant tinnitus since service in his March 2012 claim, the July 2012 statement in support of his claim, and his March 2013 notice of disagreement.  The Board concedes that the Veteran was exposed to acoustic trauma in service and finds his assertion that he has suffered from tinnitus since his years in the military to be credible.  

Although the February 2013 VA examiner determined that the Veteran's tinnitus was not related to service, the Board finds this medical opinion to be of limited probative value.  Indeed, although the examiner provided the reasoning for her conclusion, the examiner failed to reconcile her opinion with the Veteran's conceded in-service noise exposure.  As noted above, the Board finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible, and has further conceded in-service noise exposure.  Finally, although the examiner noted that the onset of the Veteran's tinnitus was unclear, and attributed his tinnitus to his post-service occupational noise exposure, review of the claims file reflects that the Veteran submitted a number of statements asserting that he had experienced tinnitus since service.  The examiner did not address these statements.  Moreover, even if the Veteran had exposure to loud noises and sounds following service, the record reflects that his initial exposure to loud noises and sounds was in the military.  As such, the Board finds that the February 2013 medical opinion was not predicated on an accurate and complete review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service.  

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2014).  



ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


